PER CURIAM:
Thomas and Karen Norris challenge the bankruptcy court’s ruling, affirmed by the district court, that their boat does not qualify as a homestead in bankruptcy. On June 20, 2005 we certified the question to the Supreme Court of Texas, thus:
Does a motorized waterborne vessel, used as a primary residence and otherwise fulfilling all of the requirements of a homestead except attachment to land, qualify for the homestead exemption under Article 16, §§ 50 and 51 of the Texas Constitution?1
On February 9, 2007, the Supreme Court of Texas issued its opinion in response to our certified question, holding that a boat cannot qualify as a homestead.2 In light of this decision by the Supreme Court of Texas, the judgment of the district court is
AFFIRMED.

. In re Norris, 413 F.3d 526 (5th Cir.2005).


. See Norris v. Thomas, 215 S.W.3d 851 (Tex. 2007).